Electronically Filed
                                                         Supreme Court
                                                         SCPW-13-0006235
                                                         08-JAN-2014
                                                         01:45 PM
                           SCPW-13-0006235

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    MONTY V. RIDEOUT, Petitioner,

                                 vs.

                    STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
               (CAAP-13-0001700; S.P.P. No. 13-1-001K)

            ORDER DENYING “WRIT OF CERTIORARI, MOTION
          FOR TRANSCRIPTS, MOTION FOR ASSIGNED COUNSEL”
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon review of petitioner Monty V. Rideout’s “Writ of

Certiorari, Motion for Transcripts, Motion for Assigned Counsel”,

which was filed on December 24, 2013, and which we review as a

petition for a writ of mandamus, the supporting documents, and

the record, it appears that petitioner is not entitled to a writ

of mandamus.   Petitioner does not have a clear and indisputable

right to the appointment of counsel for an appeal in a post-

conviction proceeding and fails to demonstrate that he is

eligible for appointed counsel or that the appeal warrants the

discretionary appointment of counsel.    Petitioner, moreover,

fails to demonstrate that the State of Hawai#i is required to

provide him free copies of the requested transcripts or that the
requested transcripts are part of the appellate record.   See Kema

v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; where a court

has discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the court has

acted erroneously, unless the court has exceeded its

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which it has a legal duty to

act).   Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

           IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

           DATED: Honolulu, Hawai#i, January 8, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2